TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2015



                                      NO. 03-15-00701-CV


      Derek R. Van Gilder, Individually and as Trustee of The Carol H. Noble Trust;
   and Chuck Ryan, Individually and as Successor Trustee of The Carol H. Noble Trust,
                                       Appellants

                                                 v.

           Rosanna Abreo, Permanent Guardian of the Estate of Carol H. Noble,
                  an Incapacitated Person; and Kelli Mercer, Appellees




       APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on October 19, 2015.

Appellants’ have filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellants shall pay all costs relating to this appeal, both in this Court

and in the court below.